Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 	Claims 131, 134, 137, 147, 150 and 155-159 are cancelled.  Claims 142 and 144have been amended. Claims 130, 132-133, 135-136, 138-146, 148-149, 151-154 are pending and are under examination. 

Information Disclosure Statement
The information disclosure statements filed 1/5/2022 has been considered. An initialed copy is enclosed.


Claim Rejection Withdrawn
The rejection of claim(s) 130, 135-137, 144, 148-149 and 151-154  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US-20210113704-A1 4/22/21 with priority provisional application 62/640,168 (hereinafter ‘168) filed March 8, 2018 is withdrawn.  Applicant’s statement that Application No. 17/015,011 (published as US 2021/0113704) and the presently claimed invention were, not later than the effective filing date of the claimed invention in United States Patent Application No. 17/129,376, 

The rejection of claims 130, 132-133, 135-137, 138, 148-149 and 151-154 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-144, 154 and 156 of copending Application No. 16/884,456 (‘456) (‘456) is withdrawn. The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16884456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Claim Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 130, 132-133, 136, 138, 140, 142, 144, 148-149 and 151-154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  This is a written description requirement.

The claims are drawn to a carrier-payload complex comprising:
a) a carrier derived from a Cholix polypeptide, the carrier having a C-terminal end amino acid residue at any one of positions 195-266 and capable of transcytosing across a polarized epithelial cell, coupled to
b) a heterologous payload;
wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.
The claims disclose that the position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.
SEQ ID NO: 130 is a consensus sequence formula of Cholix derived polypeptides that can be uses as carriers:

    PNG
    media_image1.png
    95
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    820
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    784
    525
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    692
    453
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    673
    448
    media_image5.png
    Greyscale

As evidenced by table 2 above, SEQ ID NO: 130 is drawn to a very large genus of polypeptides wherein the genus comprises species that are highly variant with regards to the amino acid sequence. There are endless possibilities of polypeptides as there are numerous combinations of the variable amino acid sequence residues represented by X.
The specification disclose many sequences that fit into formula SEQ ID NO: 130. However, these are structurally similar polypeptides and do not fully reflect the 
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
To the extent that the carrier derived from a Cholix polypeptide having a C-terminus end amino acid residue at any one of positions 195-266 possess some level of sequence identity to SEQ ID NO: 130,  Applicants have only described structurally similar Cholix polypeptides which are not representative of the full variation set forth in SEQ ID NO: 130. Therefore, Applicants as of the effective filing date were not possession of the full genus of carriers derived from a Cholix polypeptide, the carrier having a C-terminal end amino acid residue at any one of positions 195-266 and capable of transcytosing across a polarized epithelial cell, wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	In view of the above, considerations, the claims do not comply with the written description requirement and Applicants as of the effective filing date were not in full possession of the genus of carriers derived from a Cholix polypeptide, the carrier having a C-terminal end amino acid residue at any one of positions 195-266 and capable of transcytosing across a polarized epithelial cell, wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 130, 132-133, 136, 138, 140, 142, 144, 148-149 and 151-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a) a carrier derived from a Cholix polypeptide, the carrier having a C-terminal end amino acid residue at any one of positions 195-266 and capable of transcytosing across a polarized epithelial cell, coupled to
b) a heterologous payload;
wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.
The claims disclose that the position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.
The metes and bounds of the structure of the carrier derived from a Cholix polypeptide is not clear because the claims define the structure only based on position numbering to the to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus. 
The claims does not require a level of sequence identity of the carrier derived from a Cholix polypeptide to SEQ ID NO: 130 or any other reference protein. The name “Cholix” does not convey any structural information regarding to the carrier derived from Cholix polypeptide and the comparison of position numbering to the sequence set forth in SEQ ID NO: 130 does not imply any identity of  all the residues present in the carrier derived from a Cholix polypeptide. Thus, the metes and bounds of claim 130 with respect to the structural identity of the carrier derived from Cholix is vague and indefinite as position numbering alone is insufficient to define a polypeptide. The disclosure of leucine at position  (claim 132), and glutamic acid at position 3 and alanine at position 4 (claim 133) clearly does not define all the other residues in the carrier derived from a Cholix polypeptide… the carrier having a C-terminal end amino acid residue at any one of positions 195-266 wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID NO: 130, wherein positions are numbered from an N-terminus to a C-terminus starting with position 1 at the N-terminus.

In addition to the issue identified above, the position numbering should be based on alignment of the sequence of the carrier to the sequence set forth in SEQ ID NO: 130 and not “…wherein position numbering is based on alignment of the carrier to the sequence set forth in SEQ ID MO: 130…”

Allowable Subject Mater
Claims 135, 139, 141, 143 and 145-146 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of Claims
Claims 130, 132-133, 136, 138, 140, 142, 144, 148-149 and 151-154 are rejected. Claims 135, 139, 141, 143 and 145-146 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645